ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 30-36 are objected to because of the following informalities:  Claim 2 is objected to because Q-mode map should be defined at its first occurrence.  While Examiner recognizes that Applicant may be his/her own lexicographer, there is no explanation what the Q stands for in Q-mode map.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 30: 
	a device interface component for providing data

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim 30: 
	a device interface component is interpreted to be a keyboard, keypad, gamepad, touchscreen, microphone, headset, gesture tracker, optical tracker, camera, webcam, display, projector, augmented reality projection, virtual reality projection speaker, headphones, haptic feedback or combination thereof as described in paragraph [0114] of the PG-Publication.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Novel Automatic Detection of Pleura and B-Lines (Comet-Tail Artifacts) on In-Vivo Lung Ultrasound Scans” to Moshavegh et al. “Moshavegh” in view of U.S. Publication No. 2017/0135672 to Pelissier et al. “Pelissier” and U.S. Publication No. 2015/0371379 to Averikou et al. “Averikou”.  
With respect to Claims 2 and 30-34, Moshavegh discloses a system and method for detecting B-Lines in lung ultrasound scans (Abstract).  Moshavegh explains that B-Lines appear as laser-like vertical artifacts which arise from the pleural line (Abstract; Introduction).  Moshavegh acquires ultrasound video data that includes two or more frames (e.g. sequences containing 50 frames; Abstract) and segments the pleural line in each image (Abstract).  The 
However, Moshavegh does not expressly disclose wherein averaging of rows and columns is performed so as to create a “Q-mode map” as claimed (e.g. horizontal and vertical).  
Pelissier teaches from within a similar field of endeavor with respect to ultrasound image analysis where a grayscale image is divided into a number of regions so that the image can be divided into rows and columns (Paragraph [0062; also Fig. 5B and corresponding descriptions).  Pelissier explains that “statistical metrics” can be calculated for pixels in each region (Paragraph [0063]) and for each row and column (Paragraphs [0069] and [0077]-[0082]).  Once 
At the time of the invention, it would have been obvious to a person skilled in the art to have manipulated/rearranged the ultrasound image data described by Moshavegh according to known statistical methods described by Pelissier in order to computationally define features in the image.  Such a modification merely involves combining prior art techniques according to known methods to yield predictable results (MPEP 2143).  Examiner notes that averaging pixel data in rows and columns would read on generating horizontal/vertical Q-maps in its broadest reasonable interpretation given that a Q-map is not displayed and that the specific algorithm for generating Q-mode maps is not critical to the detection of B-lines (PG-Publication: Paragraph [0094]).  
As for the baseline adjustment, Averikou teaches from within a similar field of endeavor with respect to ultrasound image processing (Abstract) where an imported ultrasound video is provided in the form of rows and columns (Appendix A: step 1) for statistical metric analysis (e.g. averaging; Appendix A: steps 4-6, 12, 19, 24).  Averikou teaches that once the average 
At the time of the invention, one skilled in the art would have been motivated to have remapped the acquired ultrasound data using conventional statistical metrics as described by Averikou in order to enhance the detection of B-lines in Moshavegh’s computer aided technique.  Such a modification would appear to read on the claimed step of applying a baseline adjustment rule to at least one frame in its broadest reasonable interpretation.  Finally, one skilled in the art would have been motivated to have repeated any of the aforementioned steps (e.g. generating a baseline adjusted Q-mode maps) in order to optimize the detection process.  

Regarding Claim 35, Pelissier discloses wherein statistical metrics also include a median value (Paragraph [0064]).  Accordingly, one skilled in the art would have been motivated to have calculated the median pixel intensity for pixel locations as such a modification involves a simple substitution of one known statistical metric calculation for another to yield predictable results.  
As for Claim 36, Pelissier discloses wherein the system determines which regions satisfy a threshold in order to mask unwanted data (Abstract; Paragraphs [0066]-[0067] and [0081]).  Accordingly, one skilled in the art would have been motivated to have used thresholding as described by Pelissier in Moshavegh’s computer aided technique in order to mask certain data.  Such a modification involves combining conventional image processing techniques to yield predictable results.  

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.  Examiner will address Applicant’s arguments which may still Nothing in Pelissier discloses or suggest ‘application of a plural line detection rule to the horizontal Q-mode map’ or further that ‘the pleural line detection rule defines an appearance of a pleural line in the horizontal Q-mode map’” (REMARKS, page 10).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner respectfully notes that the modified device would enhance the segmentation of the image data in order identify the features described above.  
As for the 35 U.S.C. 112(f) interpretations, Examiner respectfully disagrees and notes that the claim sets forth where the processor is configured to provide data to and from the device interface component.  Thus, the device interface component is configured to transmit data.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793